Title: From George Washington to Henry Lee and William Fairfax, 21 April 1756
From: Washington, George
To: Lee, Henry,Fairfax, William

 

[Winchester, 21 April 1756]
To the Commanding Officers of Prince-William and Fairfax. Gentlemen,

I have just now received several Expresses who bring the most shocking accounts of the distressed condition, not only of the few poor families that yet remain back of this place; but of the Rangers that Garrison the small Forts: as nothing but a large and speedy reinforcement can save them from utter destruction! I must desire that you will not lose one moment in drawing together all the men you can provide with arms, ammunition, and Provision, in the best manner the time will admit of; and join me with all imaginable expedition. And as this is an affair of the last importance, I hope nothing in your power will be left undone. I am &c.

G:W.
April 21st 1756.    

